DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 14, and 18-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 and its dependent claims 2-9 and 24, particularly in claim 1 at lines 9-10,  require the optic to include two or more discontinuous portions. The specification does not provide sufficient detail to form the optic such that it includes two or more discontinuous spectral portions. Outside the amended claim set, the specification does not even mention discontinuous spectral portions. Claim 14 and its dependent claims 18-23, particularly in claim 14 at lines 14-15, require reflector to implement compression and stretching in “discontinuous  frequency portions.”  The specification does not provide sufficient detail to implement compression and stretching in discontinuous  frequency portions. Outside the amended claim set, the specification does not even mention discontinuous  frequency portions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and its dependent claims 11-13 and 26 recite the limitation "the coatings" in line 7 of claim 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of claim interpretation, it is assumed to be “coatings.”



Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  US 6,739,728 (Erbert) represents the closest prior art.
For claim 10, Erbert teaches a method of using a laser apparatus (fig. 1 and 3), the method comprising: 
(a) emitting a laser pulse (fig. 1, A); 
(b) stretching, using an optic, the laser pulse (fig. 2, optic 202) ; 
(c) compressing, using the optic, the laser pulse using a monolithic optic including multiple layers (fig. 3, 14, col. 2, l.66-67and col. 3, l. 55-57); 
(d) the coatings of the optic retarding phase of different frequency regions of the pulse by a factor of 2π or less, the optic being either at least one grating or at least one mirror col. 3, l.55-57, note retarding phase < 2π includes 0); 
(e) repeating the stretching the laser pulse and the compressing the laser pulse (fig. 1 and 3).
Erbert does not teach creating multiple phase jumps of modulo 2π, introduced for different frequencies, with the optic, and there is no clear motivation or suggestion to modify Erbert in order to create multiple phase jumps of modulo 2π, introduced for different frequencies, with the optic. 
Claims 11-13 and 26 include allowable subject matter due to their dependency on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828